Exhibit 10(d)24

FOURTH AMENDMENT TO

DECOMMISSIONING TRUST FUND AGREEMENT

This Fourth Amendment to Decommissioning Trust Agreement ("Fourth Amendment")
made effective as of the 17th day of December, 2003, by and between Entergy Gulf
States, Inc. (the "Company") and Mellon Bank, N.A. (the "Successor Trustee").



WHEREAS, on March 15, 1989, the Company and Morgan Guaranty Trust Company of New
York (the "Trustee") entered into a Decommissioning Trust Agreement (the "Trust
Agreement"), which provided for the establishment and maintenance of a nuclear
decommissioning reserve fund (the "Trust Fund") to hold and invest revenues
collected by the Company for the decommissioning of Unit No. 1 of the River Bend
Steam Electric Generating Station; and



WHEREAS, as of April 8, 1992, in connection with the promulgation of certain
rules by the Public Utility Commission of Texas applicable to the investment or
reinvestment of funds held under the Trust Agreement, the Company and Trustee
entered into Amendment No. 1 to Decommissioning Trust Agreement (the "First
Amendment"), adding Section 2.11, "Additional Regulatory Requirements," to the
Trust Agreement; and

WHEREAS, as of November 1, 1995, in connection with the appointment of Mellon
Bank, N.A. as Successor Trustee, the Company and the Successor Trustee entered
into the Second Amendment to Decommissioning Trust Agreement (the "Second
Amendment); and

WHEREAS, effective as of March 5, 1998, in connection with the promulgation of
certain rules by the Public Utility Commission of Texas, the Company and the
Successor Trustee entered in the Third Amendment to Decommissioning Trust
Agreement ("Third Amendment"); and

WHEREAS, Section 2.08 of the Trust Agreement authorizes the Company with the
consent of the Trustee to make amendments to the Trust Agreement from time to
time to effectuate the purposes of the Trust Agreement and to comply with any
order or requirement of a regulatory authority having jurisdiction over the
Company's nuclear decommissioning reserve funds; and

WHEREAS, the Company and the Successor Trustee wish to amend the Agreement in
order to comply with certain changes in applicable regulations of the Nuclear
Regulatory Commission ("NRC"); and

WHEREAS, the parties hereby each warrant and represent to the other that it has
full authority to enter into this Fourth Amendment upon the terms and conditions
hereof and that the individual executing this Fourth Amendment on its behalf has
the requisite authority to bind the parties to the Agreement.

NOW, THEREFORE, the Company and the Successor Trustee agree as follows:

 1. The representations set forth above are incorporated herein by this
    reference thereto.
 2. The following Section 4.06 shall be added:

Notice Regarding Disbursements or Payments. Notwithstanding anything to the
contrary in this Agreement, except for (i) payments of ordinary administrative
costs (including taxes) and other incidental expenses of the Trust Fund
(including legal, accounting, actuarial, and Successor Trustee expenses) in
connection with the operation of the Trust Fund, (ii) withdrawals being made
under 10 CFR 50.82(a)(8), and (iii) transfers between Qualified and Nonqualified
Funds in accordance with the provisions of this Agreement, no disbursement or
payment may be made from the Trust Fund until written notice of the intention to
make a disbursement or payment has been given to the Director, Office of Nuclear
Reactor Regulation, or the Director, Office of Nuclear Material Safety and
Safeguards, as applicable, at least 30 working days before the date of the
intended disbursement or payment. The disbursement or payment from the Trust
Fund, if it is otherwise in compliance with the terms and conditions of this
Agreement, may be made following the 30-working day notice period if no written
notice of objection from the Director, Office of Nuclear Reactor Regulation, or
the Director, Office of Nuclear Material Safety and Safeguards, as applicable,
is received by the Successor Trustee or the Company within the notice period.
The required notice may be made by the Successor Trustee or on the Successor
Trustee's behalf. This Section 4.05 is intended to qualify each and every
provision of this Trust Agreement allowing distributions from the Trust Fund,
and in the event of any conflict between any such provision and this Section,
this Section shall control.



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the effective date
indicated on the first page hereof.



Authorized Signer
of:                                                             Authorized
Officer of:

MELLON BANK, N.A.                                                        
ENTERGY GULF STATES, INC.

 

By: /s/ Joyce L.
Root                                                             By: /s/ Steven
C. McNeal
Name: Joyce L. Root                                                           
Name: Steven C. McNeal
Title: Vice
President                                                             Title: V P
and Treasurer
Date:  December 17, 2003                                                   
Date:  December 15, 2003